            Case 5:15-cv-06480-BMS Document 250 Filed 05/15/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re: MUSHROOM DIRECT PURCHASER )
       ANTITRUST LITIGATION      )
                                 )
THIS DOCUMENT RELATES TO:        )
                                 )
                                 )
WINN-DIXIE STORES, INC., et al.  )
                                 )                     Civil Action No. 15-CV-6480
           v.                    )
                                 )
EASTERN MUSHROOM MARKETING       )
COOPERATIVE, INC., et al.        )

         DEFENDANTS J-M FARMS, INC. AND MUSHROOM ALLIANCE, INC.’S
      RESPONSE TO PLAINTIFFS’ MOTION TO ENFORCE PRIOR COURT ORDERS

          Defendants   J-M   Farms,   Inc.   (“J-M”)       and   Mushroom   Alliance,   Inc.   (“Mushroom

Alliance”)(collectively, “Defendants”) hereby respond to Plaintiffs’ Motion to Enforce Prior Court

Orders.

          Defendants join the responses to Plaintiffs’ Motion to Enforce Prior Court Orders filed by

Creekside Mushrooms, Ltd. (“Creekside”), Franklin Organic Mushrooms, Inc. (“Franklin”), and M.

Cutone Mushrooms Co., Inc. (“Cutone”) insofar as Defendants have produced all of the documents

produced in the related class action and opt-out cases and otherwise complied with the Court’s April 24,

2020 Order. See Dkt. Nos. 236, 241, and 243. As detailed more thoroughly in the responses joined

above, Plaintiffs filed the instant motion rather than responding to specific inquiries from defendants

who answered their interrogatories in the same manner as Defendants about whether such responses

were deficient and before Defendants could address any specific complaint. This is simply an attempt

by Plaintiffs to increase litigation costs in hopes of leveraging their settlement position. Regardless,




                                                       1
           Case 5:15-cv-06480-BMS Document 250 Filed 05/15/20 Page 2 of 3




Defendants will, under separate cover, supplement its interrogatory response to provide page references

for any document or deposition testimony relied on in response to Plaintiffs’ interrogatories.

   I. ARGUMENT

       A. Defendants have produced all of the documents it produced in the MDL.

       While it appears there is no dispute about the completeness of Defendants document production,

for the avoidance of confusion, Defendants have produced all of the documents they produced in the

related class action and opt-out cases.

       B. Defendants Supplemental Interrogatory Responses comply with the Court’s April 24,
          2020 Order.

       In addition, Defendants have identified any documents relied on in their supplemental

interrogatory responses.      Similarly, despite the fact that the Court did not order them to do so,

Defendants have reasonably correlated its responses to the relevant portions of the corporate

representative depositions.

                                             CONCLUSION

       For the reasons set forth above, Defendants respectfully request that the Court deny Plaintiffs’

Motion to Enforce Prior Court Orders and to Extend the Remaining Case Schedule by 60 Days.




                                                     2
          Case 5:15-cv-06480-BMS Document 250 Filed 05/15/20 Page 3 of 3




                                             Respectfully submitted,

Dated: May 15, 2020

                                             s/ Jason S. Taylor
                                             Jason S. Taylor, OBA# 17755
                                             Conner & Winters, LLP
                                             4000 One Williams Center
                                             Tulsa, Oklahoma 74172-0148
                                             (918) 586-5711
                                             (918) 586-8547 – Facsimile

                                             Attorneys for Defendants, J-M Farms, Inc. and
                                             Mushroom Alliance, Inc.


                                 CERTIFICATE OF SERVICE

      I hereby certify that on the 15th day of May, 2020, a true and correct copy of the foregoing
Answer to Interrogatories was served on counsel for all parties to this civil action by email.

                                          s/ Jason S. Taylor




                                                 3
